GENE CARTER, District Judge.
ORDER OF THE DISTRICT COURT ACCEPTING THE MAGISTRATE’S REPORT AND RECOMMENDED DECISION ON DEFENDANT’S MOTIONS TO DISMISS OR FOR SUMMARY JUDGMENT OR TO STRIKE
In this matter a hearing was had before the Honorable D. Brock Hornby, United States Magistrate, on various motions to dismiss or for summary judgment or to strike, filed by the Defendants. The United States Magistrate has considered the written and oral arguments of counsel upon said motions. The United States Magistrate filed with the Court on November 16, 1984, with copies to counsel, his Report and Recommended Decision on the Defendants Motions. Therein were made the following recommendations for action to this Court:
(1) On the basis of the Plaintiffs’ assent to certain motions, he recommended that the motions seeking (a) dismissal of the Plaintiffs’ claims of intentional infliction of emotional distress (Counts VI and VII); (b) summary judgment on behalf of the Defendants Blackwell and Holshey on the Plaintiffs’ discrimination claim (Counts III and IV); and (c) summary judgment on the conspiracy claims (Counts IX and X) be granted. No objection is made by any party to these recommendations;
(2) That the Defendants’ Motion for Summary Judgment as to Count I be granted;
(3) That the Defendants’ Motion for Summary Judgment as to Count V be granted;
(4) That the Defendants’ Motion for Summary Judgment as to Count II be granted;
(5) That the Defendants’ Motion to Dismiss or for Summary Judgment with respect to the claims for negligent or reckless infliction of emotional distress in Counts VI and VII be granted;
(6) That in the event the Court accepts the Magistrate’s foregoing recommendations with respect to action on Counts III and IV, Defendants’ Motion to Strike the Plaintiffs’ Prayer for Punitive Damages be granted.
Plaintiffs timely filed their objections to the Magistrate’s Report and Recommended Decision. The objections specifically state that objection is not taken to the recommendation that the Court grant the Defendants’ Motion for Summary Judgment as to Count V. Objection is made to the recommended decision for granting of summary judgment as to Count I, Count II, Count VI and Count VII. Additionally, Plaintiffs specifically object to the recommended decision that the Plaintiffs’ prayer for punitive damages be stricken.
Plaintiffs’ counsel have requested oral argument prior to this Court’s decision on its de novo review of the Report and Recommended Decision of the Magistrate. This Court has carefully reviewed the entire file pertinent to the Magistrate’s Report and Recommended Decision, together with all of the written submissions of the parties and the very thoughtful and thorough report of the Magistrate. The record in this case makes it perfectly clear that this case has been the subject of egregious “over-lawyering.” It represents a classic example of the pursuit of a strategy of “do or die” advocacy, to the point that all professional judgment and discretion long ago succumbed. The Magistrate afforded this *615ease a very searching review and a penetrating analysis. Nothing set forth in the memorandum of the Plaintiffs in support of their objections to the Magistrate’s opinion generates any issue or argument that was not fully briefed and fought out to the point of desperation, if not exhaustion, before the Magistrate. Accordingly, the Court finds no reason whatever to expend further precious judicial resources in conducting oral argument on the objections of the Plaintiffs to the Magistrate’s Recommended Report and Decision. The provisions of Fed.R.Civ.P. 56(c) do not require in all circumstances that the Court conduct oral argument; a matter can be heard simply on the papers. CIA. Petrolera Caribe, Inc. v. Arco Caribbean, Inc., 754 F.2d 404 (1st Cir.1985)1 This case is appropriate in its present posture for any treatment that will not cause further words to be idly spilled over it.
The Court has reviewed and considered the Magistrate’s recommended decisions insofar as they have been objected to by the parties herein, together with the entire record, including the written objections of the Plaintiffs and the memorandum in support thereof filed with this Court, as well as the memoranda submitted by counsel before the Magistrate. The Court has made a de novo determination of all matters adjudicated by the Magistrate’s Report and Recommended Decision to which objection has been made. This Court concurs with the recommendations of the United States Magistrate as to such matters for the reasons set forth in his report, and it is
ORDERED as follows:
(1) That the Report and Recommended Decision of the Magistrate be, and is hereby, in all respects and particulars, APPROVED;
(2) That the Defendants’ motion seeking dismissal of the Plaintiffs’ claims of intentional infliction of emotional distress (Counts VI and VII) be, and is hereby, GRANTED;
(3) That the Defendants’ Motion for Summary Judgment on behalf of the Defendants Blackwell and Holshey on the Plaintiffs’ discrimination claim (Counts III and IV) be, and is hereby, GRANTED;
(4) That the Defendants’ Motion for Summary Judgment on the conspiracy claim set forth by the Plaintiffs (Counts IX and X) be, and is hereby, GRANTED;
(5) That the Defendants’ Motion for Summary Judgment as to Count I of the Plaintiffs’ Complaint be, and is hereby, GRANTED;
(6) That the Defendants’ Motion for Summary Judgment as to Count V of Plaintiffs’ Complaint be, and is hereby, GRANTED;
(7) That the Defendants’ Motion for Summary Judgment on Count II of the Plaintiffs’ Complaint be, and is hereby, GRANTED;
(8) That the Defendants’ Motion to Dismiss or for Summary Judgment with respect to the claims for negligent or reckless infliction of emotional distress set out in Counts VI and VII of the Plaintiffs’ Complaint be, and are hereby, GRANTED;
(9) That the Defendants’ Motion to Strike the Plaintiffs’ Prayer for Punitive Damages be, and is hereby, GRANTED;
(10) That this matter be REMANDED to the Magistrate for such further action as may be appropriate.
So ORDERED.

. Since the case has come before this Court, counsel have commented upon the recently decided case of Larrabee v. Penobscot Frozen Foods, 486 A.2d 97 (Me.1984). The Court has carefully studied this opinion and weighed any effect it might have to invalidate the Magistrate’s analysis. None is to be found.